Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.         The information disclosure statement (IDS) submitted on 08/23/22 was filed after the mailing date of the Notice of Allowance on 08/19/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
3.         Claims 1-20 are allowed.
4.         As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
5.         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

6.         The following is a statement of reasons for allowance: 
Regarding claims 1, 5,14,15,17 and 18, the prior art of record, specifically FARHADI HAMED ET AL ("Distributed Transceiver Design and Power Control for Wireless MIMO Interference Networks", IEEE TRANSACTIONS ON WIRELESS COMMUNICATIONS, IEEE SERVICE CENTER, PISCATAWAY, Nu, US, vol. 14, no. 3, 1 March 2015 (2015-03-01), pages 1199-1212, XP011574841, ISSN: 1536-1276, DOI: 10.1109/TWC.2014.2365202) (see IDS)  teaches a pre-coding method for a transmitter node configured for spatial multiplexing of signals into streams and for transmission of the spatially multiplexed streams, each stream intended for a receiver node (see page 1201, section II.A,(Transmitter structure),  Fig. 1 The structure of transmitter and receiver) the transmitter node and the receiver node (see fig. 1) comprising at least one hardware component, the method comprising:
transmitting (Transceiver), for selection of a receiver node reception pre-coding setting, transmitter node reference signals for channel estimation, the transmitter node reference signals resulting from use of a transmitter node transmission pre-coding setting and an allocated transmission power; (see page 1202, section Ill (Transceiver design and power control), and Fig. 2, "training sequences sent by the sources over forward channels" (channels from sources to destinations))
receiving(Transceiver), from the receiver node, receiver node reference signals for channel estimation, the receiver node reference signals resulting from
use of a selected receiver node reception pre-coding setting as receiver
node transmission pre-coding setting;(see page 1202, section Ill (Transceiver design and power control), and Fig. 2, "training sequences transmitted over reverse channels "(channels from destinations to sources))
estimating a reverse channel disturbance component of the received
receiver node reference signals for channel estimation, the reverse
channel disturbance component (see page 1203, section III A (CSI Acquisition, Transceiver design, and power control), and equation 10, "The source estimates the reverse interference-plus-noise covariance matrix") 
selecting a transmitter node reception pre-coding setting based on the
estimated reverse channel disturbance component; (See page 1203, section III.A (CSI Acquisition, Transceiver design, and power control) and equation 12) and 
updating the transmitter node transmission pre-coding setting by
using the selected transmitter node reception pre-coding setting as
transmitter node transmission pre-coding setting (See page 1203, section III.A, paragraph below equation 12, The source can compute these vectors using the effective reverse desired channel matrix in (1) and interference-plus-noise covariance matrices in ---- - -performed during the power update phase, in more details).
OMID TAGHIZADEH ET AL( "Hardware Impairments Aware Transceiver Design for Bidirectional Full-Duplex MIMO OFDM Systems", ARXIV.ORG, CORNELL UNIVERSITY LIBRARY, 201 OLIN LIBRARY CORNELL UNIVERSITY ITHACA, NY 14853, 16 April 2017 (2017-04-16), XP081317500), (see IDS),teaches in the title, Hardware Impairments Aware Transceiver Design for Bidirectional Full-Duplex MIMO OFDM Systems”) and in abstract, - - -the effects of hardware distortion as well as the channel state information error are taken into account- - -. In the first step, we transform the available time-domain characterization of the hardware distortions for PD MIMO transceivers to the frequency domain, via a linear Fourier transformation. As a result, the explicit impact of hardware inaccuracies on the residual self-interference (RST) and inter-carrier leakage (ICL) is formulated in relation to the intended transmit/received signals- - -). Also see section II, system model, - - -a bidirectional OFDM communication between two MIMO FD transceivers- - -. Also see equation 16 on page 4.
Talwar (US20030185285)(see IDS) teaches the domination of noise and or interference in the signals received at each receiver channel that is detected. If the received signals are dominated by noise, a set of weights is selected and if the received signals are dominated by interference, another set of weights are selected. Based on selected weights, the received signals are estimated.
JP 2006507710 (see IDS) teaches if the received transmission signals are dominated by noise, then a first set of weights are selected as a receiver weighting. If the received transmission signals are dominated by interference, then a second set of weights are selected as the receiver weighting. The receiver transmission signals are estimated based upon the receiver weighting.
However, none of the prior arts cited alone or in combination provides the motivation to teach a pre-coding method for a transmitter node configured for spatial multiplexing of signals into streams and for transmission of the spatially multiplexed streams, each stream intended for a receiver node, the transmitter node and/or the receiver node comprising at least one hardware component causing signal distortion for one or more of a forward channel and a reverse channel, the method comprising: 
transmitting, for selection of a receiver node reception pre- coding setting, transmitter node reference signals for channel estimation, the transmitter node reference signals resulting from use 8 Application No. 17/416,426Docket No. 3602-2213US1of a transmitter node transmission pre-coding setting and an allocated transmission power; receiving, from the receiver node, receiver node reference signals for channel estimation, the receiver node reference signals resulting from use of a selected receiver node reception pre-coding setting as receiver node transmission pre-coding setting; estimating a reverse channel disturbance component of the received receiver node reference signals for channel estimation, the reverse channel disturbance component including the signal distortion for the reverse channel, which was caused by said at least one hardware component; 
selecting a transmitter node reception pre-coding setting based on the estimated reverse channel disturbance component; and updating the transmitter node transmission pre-coding setting by using the selected transmitter node reception pre-coding setting as transmitter node transmission pre-coding setting, as recited in claim 1 and similarly in claims 5, 14,15,17 and 18.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        September 2, 2022